Citation Nr: 0734350	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-17 025	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis.

2.  Entitlement to service connection for right ankle, 
bilateral hip, lumbar spine, and cervical spine disabilities, 
claimed as due to ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1976 to April 1980.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by the Waco, Texas, VA Regional Office 
(RO).  A videoconference hearing was held before the 
undersigned in April 2007.  A transcript of the hearing is of 
record.

At the outset, it is noteworthy that at the videoconference 
hearing the issues were characterized as whether new and 
material evidence had been received to reopen claims of 
service connection for disability of various joints, all 
claimed as secondary to ankylosing spondylitis.  However, 
upon further review of the procedural history, the Board 
agrees with the August 2007 contentions of the veteran's 
representative that the matter of service connection for 
ankylosing spondylitis was not previously specifically 
addressed; accordingly, the issues have been recharacterized 
as de novo claims.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

On service entrance examination it was noted that the veteran 
had experienced spontaneous swelling of his right knee three 
or four years earlier and had arthritis diagnosed.  
Orthopedic consultation determined that he was fit for 
enlistment, with normal knee examination and X-rays.  The 
examiner noted there was no evidence of arthritis.  During 
service, in April 1980, synovitis of the right ankle was 
noted.  At that time, the veteran also reported occasional 
low back pain.  X-rays of the right ankle and lumbar spine 
were normal.  Probable Reiter's syndrome, and history of low 
back syndrome, no evidence of any sponulitis [sic] 
radiography were diagnosed.  On October 1980 VA examination 
Reiter's syndrome was diagnosed.  

A private medical report dated in August 1984 notes probable 
ankylosing spondylitis.  The veteran complained of bilateral 
hip discomfort and had limitation of spine motion.  A 
February 1989 treatment record notes marked stiffness of the 
lumbar spine, with the peripheral joints doing a little 
better.  A November 1995 treatment record notes that veteran 
was in an automobile accident the prior month and was wearing 
a neck collar.  A November 2002 VA treatment record notes a 
diagnosis of lumbosacral spine degenerative joint disease.  A 
September 2003 private treatment record notes ankylosing 
spondylitis with some peripheral joint involvement including 
the hip and left ankle.  A November 2003 lumbosacral spine X-
ray report notes findings consistent with severe ankylosing 
spondylitis. 

On January 2004 VA examination the diagnoses were bilateral 
ankle tendonitis; symptomatic severe degenerative 
osteoarthritis of the lumbar spine secondary to severe 
ankylosing spondylitis; symptomatic bilateral hip 
osteoarthritis secondary to ankylosing spondylitis; 
symptomatic severe osteoarthritis of the cervical spine 
secondary to severe ankylosing spondylitis.  The examiner 
noted that the veteran began having back pain following his 
separation from service.  He provided an opinion that the 
veteran "has all the signs of ankylosing spondylitis which 
is a hereditary condition that most likely he had before he 
enlisted in the service and did follow the normal progression 
of the disease through all the years.  The evidence shows too 
that the veteran has a brother with the same condition and 
all these symptoms that he has are secondary to his severe 
ankylosing spondylitis, not related to any activity or injury 
or event while he was on active duty."

Notably, the statement by the VA examiner that the veteran's 
back complaints began after service does not appear to 
recognize the report in the service medical records of 
occasional back pain/history of low back syndrome during 
service.  In light of the issues raised by the medical 
evidence of record, an examination for an advisory opinion by 
a rheumatologist is indicated. 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by a rheumatologist to 
determine the nature and likely etiology 
of the disabilities at issue.  The 
veteran's claims folder, specifically 
including his service medical records and 
the medical reports cited above, must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
or studies should be completed.  The 
examiner's report must specifically 
address:

(a) What are the present symptoms of 
ankylosing spondylitis? 

(b) What (if any) is the significance of 
the preservice history of knee swelling? 

(c) Were the symptoms noted in service 
manifestations of ankylosing spondylitis?  
If not, when was ankylosing spondylitis 
first manifested? 

(d) Is any current disability of the right 
ankle, hips, lumbosacral spine, or 
cervical spine at least as likely as not 
related to the veteran's military service 
(and specifically the complaints noted 
therein)?  or Was any such disability 
caused or aggravated by ankylosing 
spondylitis?  

The examiner should explain the rationale 
for all opinions given.

2.  The RO should then readjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

